                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

In the Matter of the Complaint of              )
                                               )
BOAT AARON & MELISSA, INC., as owner of )                    Civil Action No.: 2:21-CV-001-JAW
the F/V EMMY ROSE (O.N. 909149), a 80’ fishing )
vessel, for Exoneration From, or Limitation of )             IN ADMIRALTY
Liability.                                     )


                        JOINT PROPOSED PROCEDURAL ORDER

       Now comes the Plaintiff, Boat Aaron & Melissa, Inc., as Owner of F/V EMMY ROSE

(O.N. 909149), and the Claimants, Jeffrey Matthews, Jr. as Personal Representative of the Estate

of Jeffrey Mathews, Sr., deceased, Ann Preble as Personal Representative of the Estate of Robert

Blethen, Jr., Deceased, Ashley Gross as the Representative of the Estate of Michael John Proper,

Jr., and Jennifer Ward and Matthew Ward, Personal Representatives of the Estate of Ethan

Matthew Ward in the above entitled action, by and through their respective undersigned counsel

to provide the Court with the following Proposed Procedural Order.

       All claims before the Court arise under the Death on the High Seas Act (“DOHSA”).

Plaintiff has provided a global settlement offer whereby the Plaintiff’s protection and indemnity

insurance policy limits would be tendered to the Court in exchange for a full release and, to the

extent applicable, Court approval of the minors’ settlements. See ECF No. 28, ¶ 2. The Personal

Representatives of all the decedents were recently finalized, see ECF No. 28, ¶ 1, and the

Claimants ask the Court to make a determination as to the allocation of the proceeds pursuant to

the following procedure:

       1. The assigned Article III Judge will determine the allocation of the proceeds amongst

           and between the Claimants after consideration of the parties’ written submissions.

           The allocation will be pursuant to only those claims allowed by DOHSA.
2. The Claimants will each submit to the Court a written submission no later than

   September 3, 2021.

3. The parties will compile joint stipulations which will be annexed to the written

   submission of each Claimant.

4. Each party may submit one rebuttal brief to the Court no later than ten (10) days after

   the final written submission has been submitted to the Court or ten (10) days from

   September 3, 2021, whichever occurs first.

5. Because three of the Claimants will be presenting personal information of minor

   children, the parties will file all written submissions and rebuttal briefs with the Court

   in camera. Nevertheless, the parties will exchange any written submissions and

   rebuttal briefs with all other parties.

6. At the time the written submissions are filed with the Court, Plaintiff will inform the

   Court and the Claimants how much insurance money is available for the Court to

   allocate.

7. All written submissions, rebuttal briefs, exhibits and other attachments shall conform

   to the Federal Rules of Evidence unless otherwise stipulated to in the parties’ Joint

   Stipulations.

8. Although the parties intend and agree to have the determination of allocation be made

   on the written submissions, the Court has the option to schedule any hearing(s),

   testimonial or otherwise, after reviewing the written submissions and rebuttal briefs.

9. Each party waives any right to appeal the Court’s determination of allocation made

   pursuant to the above procedure.
Respectfully submitted,                 Respectfully submitted
Boat Aaron & Melissa, Inc.,             By the Claimants, Jennifer Ward and
By its counsel,                         Matthew Ward, Personal Representatives of
                                        The Estate of Ethan Matthew Ward,

/s/David S. Smith                       /s/Carolyn M. Latti
David S. Smith, Esq.                    Carolyn M. Latti
BBO No.: 634865                         BBO No.: 567394
FARRELL SMITH O’CONNELL                 David F. Anderson
Aarsheim Aprans, LLP                    BBO No.; 567994
27 Congress Street, Suite 109           Latti & Anderson LLP
Salem, Massachusetts 01970              30-31 Union Wharf
978-744-8918 (Tel)                      Boston, MA 02109
978-666-0383 (Fax)                      (617) 523-1000



Respectfully submitted                  Respectfully submitted
By the Claimant, Ashley Gross,          By Claimant Jeffrey Matthews Jr.
As the Representative of the            As the Representative of as Personal
Michael John Proper, Jr.,               Representative of the Estate of Jeffrey
                                        Mathews, Sr.

/s/Joseph M. Orlando, Jr.               /s/ R. Terrance Duddy
Joseph M. Orlando, Jr.                  R. Terrance Duddy, MBN
BBO No.: 680995                         Stephen W. Koerting, MBN 5820
Brian S. McCormick                      Kelly, Remmel & Zimmerman
Orlando & Associates, P.C.              53 Exchange Street
1 Western Avenue                        Portland, ME 04101
Gloucester, MA 01930                    (207) 775-1020
(978) 283-8100



Respectfully submitted,
Ann Preble as Personal Representative
Of the Estate of Robert Blethen, Jr.,

/s/Dov Sacks
Dov Sacks
ME Bar No. 5500
Berman & Simmons, P.A.
P.O. Box 961
Lewiston, ME 04243-0961
(207) 784-3576
                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the within document was filed on June 21, 2021 through
the E-Filing system and will be sent electronically to counsel who are registered participants
identified on the Notice of Electronic Filing.

                                                     “/s/ Stephen W. Koerting”
                                                     Stephen W. Koerting, MBN 5820
                                                     Kelly, Remmel & Zimmerman
                                                     53 Exchange Street
                                                     Portland, ME 04101
                                                     (207) 775-1020
                                                     skoerting@krz.com
